       Case 15-25669                Doc 53        Filed 09/06/19 Entered 09/06/19 23:26:07                            Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Lanita Y Marrable                                              Social Security number or ITIN   xxx−xx−5771

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 15−25669




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Lanita Y Marrable

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               September 4, 2019                                            For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 15-25669       Doc 53    Filed 09/06/19 Entered 09/06/19 23:26:07                Desc Imaged
                                 Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
        Case 15-25669        Doc 53    Filed 09/06/19 Entered 09/06/19 23:26:07             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                 Case No. 15-25669-TAB
Lanita Y Marrable                                                                      Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: ahamilton             Page 1 of 2                   Date Rcvd: Sep 04, 2019
                               Form ID: 3180W              Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 06, 2019.
db             +Lanita Y Marrable,    5 School House Court,    Park Forest, IL 60466-2095
23706510       +Alterna Funding I, LLC,    2711 Centerville Rd., Ste. 400,    Wilmington, DE 19808-1645
23706511       +Alterna Funding I, LLC,    1801 S. Federal Highway, 2nd floor,    Boca Raton, FL 33432-7413
23537464       +Chase Manhattan Mortgage,    Attn:Bankruptcy Dept.,    3415 Vision Dr.,    Columbus, OH 43219-6009
23537465       +Chase Mortgage,    PO Box 24696,   Columbus, OH 43224-0696
23537466       +Community Hospital,    901 MacArthur Blvd,    Munster, IN 46321-2959
23537467        Cook County Clerk,    118 N. Clark St., Room 112,    Chicago, IL 60602-1332
23537468        Cook County Treasurer,    PO Box 4488,   Carol Stream, IL 60197-4488
23689712       +Daniel R. Zajac,    c/o Komyatte & Casbon, PC,    9650 Gordon Drive,    Highland, IN 46322-2909
23537470       +John R Edwards, Attorney at Law,    10115 Raven Wd Dr B,    Saint John, IN 46373-9042
23706509       +MTAG Services, LLC,    P.O. Box 4038,   Capital Heights, MD 20791-4038
23940293       +Munster Medical Research Foun.,    c/o Komyatte & Casbon, PC,    9650 Gordon Drive,
                 Highland, IN 46322-2909
23689713       +Munster Medical Research Foundation Inc,     c/o Komyatte & Casbon, PC,    9650 Gordon Drive,
                 Highland, IN 46322-2909
23537472        OAC Collection Specialists,    PO Box 37110,    Milwaukee, WI 53237
23537473       +Open Advanced MRI,    1834 Walden Office Square,    Ste. 125,   Schaumburg, IL 60173-4291

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: courtnotices@chi13.com Sep 05 2019 01:09:59        Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
23537463       +E-mail/Text: cashnotices@gmail.com Sep 05 2019 01:11:17        AmeriCash Loans,
                 c/o Installment Loan dept.,    PO Box 184,    Des Plaines, IL 60016-0003
23757156       +E-mail/Text: cashnotices@gmail.com Sep 05 2019 01:11:17        AmeriCash Loans, L.L.C.,
                 P.O. Box 184,   Des Plaines, IL 60016-0003
23576312       +EDI: PHINAMERI.COM Sep 05 2019 04:48:00       AmeriCredit Financial Services, Inc. dba GM Financ,
                 P O Box 183853,   Arlington, TX 76096-3853
23757155       +E-mail/Text: opportunitynotices@gmail.com Sep 05 2019 01:11:00        Brandon S. Lefkowitz,
                 24100 Southfield Road,    Suite 203,    Southfield, MI 48075,    Southfield, MI 48075-2851
23537469        EDI: PHINAMERI.COM Sep 05 2019 04:48:00       GM Financial,    PO Box 181145,
                 Arlington, TX 76096-1145
23999677        E-mail/Text: rev.bankruptcy@illinois.gov Sep 05 2019 01:10:17
                 Illinois Department of Revenue Bankruptcy Section,     P.O. Box 64338,
                 Chicago, Illinois 60664-0338
23939292        E-mail/Text: rev.bankruptcy@illinois.gov Sep 05 2019 01:10:17        Illinois Dept. of Revenue,
                 Bankruptcy Section,    P.O. Box 64338,    Chicago, IL 60664-0338
23940292        EDI: IRS.COM Sep 05 2019 04:48:00       IRS,   Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
23537471        E-mail/Text: bankrup@aglresources.com Sep 05 2019 01:09:05        Nicor Gas,
                 Bankruptcy Dept. PO Box 190,    Aurora, IL 60507-0190
23934444        E-mail/Text: bankruptcy@universallenders.net Sep 05 2019 01:10:46        Universal Lenders LLC,
                 P.O. Box 4179,   Oak Park, IL 60303-4179
23940294        E-mail/Text: bankruptcy@universallenders.net Sep 05 2019 01:10:46
                 Universal lenders of Illinois,    PO Box 4179,    Oak Park, IL 60303-4179
23765394       +E-mail/Text: bankrup@aglresources.com Sep 05 2019 01:09:05        nicor gas,    po box 549,
                 aurora il 60507-0549
                                                                                                TOTAL: 13

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
23659813*       +AmeriCredit Financial Services, Inc. dba GM Financ,    P O Box 183853,
                  Arlington, TX 76096-3853
23944147*      ++ILLINOIS DEPARTMENT OF REVENUE,    BANKRUPTCY UNIT,   PO BOX 19035,    SPRINGFIELD IL 62794-9035
                (address filed with court: Illinois Department of Revenue,     Bankruptcy Section,    PO Box 64338,
                  Chicago, IL 60664-0338)
23944148*        IRS,   Internal Revenue Service,    P.O. Box 7346,   Philadelphia, PA 19101-7346
23934443*       +IRS,   P.O. Box 7346,    Philadelphia, PA 19101-7346
                                                                                               TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
          Case 15-25669            Doc 53       Filed 09/06/19 Entered 09/06/19 23:26:07                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: ahamilton                    Page 2 of 2                          Date Rcvd: Sep 04, 2019
                                      Form ID: 3180W                     Total Noticed: 28


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 4, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Lanita Y Marrable davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
